Motion to dismiss appeal granted as to that portion of the Appellate Division order which remitted the matter for a trial of the foreclosure issue, without costs, upon the ground that such portion of the order appealed from does not finally determine the action within the meaning of the Constitution. Motion to dismiss appeal denied as to that portion of the Appellate Division order which declared that plaintiff is not required to accept substitute collateral and severed that action (see Cohen and Karger, Powers of the New York Court of Appeals, § 21, p 91).